Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-5, 7, 9-12, 14-15 are under examination. Claims 1-5, 7, 9-12, 14-15, 18, 21, and 23 are pending. Claims 18, 21, and 23 are withdrawn. They constitute the complete set being presently applied to the instant Application. Response to Applicant’s arguments follow. This action is FINAL.

The text of those sections of Title 35 U.S. Code not included in this action can be found in a prior Office action.

Any rejection not reiterated is hereby withdrawn in view of the amendments to the claims.



Claim Rejections - 35 USC § 101
Claims 1-5, 7, 9-12, and 14-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature and an abstract idea without significantly more. 
35 U.S.C. § 101 requires that to be patent-eligible, an invention (1) must be directed to one of the four statutory categories, and (2) must not be wholly directed to subject matter 

Claims Analysis:
The claims have been analyzed to determine whether they recite a judicial exception (JE) [Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012), Alice Corp. Pry. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 (2014), PerkinElmer, Inc. v. Intema Ltd., 496F. App 'x 65 (Fed. Cir. 2012)].  (This is directed to step 2A, prong 1 of the 2019 PEG).  The claims were then analyzed to determine whether they recite an element or step that integrates the JE into a practical application [Vanda Pharmaceuticals Inc., v. West-Ward Pharmaceuticals, 887 F.3d 1117 (Fed. Cir. 2018)] (this is directed to step 2A, prong 2 of the 2019 PEG).  In the absence of a step(s) or element(s) that integrate the JE into a practical application, the additional elements/steps have been considered to determine whether they add significantly more to the JE [Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012), Alice Corp. Pry. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 (2014), PerkinElmer, Inc. v. Intema Ltd., 496F. App 'x 65 (Fed. Cir. 2012)] (this is directed to step 2B of the 2019 PEG and step 2 of the Mayo/Alice test).  It was found that the present claims fail to meet the elements required for patent eligibility.

The claimed invention recites methods of treating a patient as likely having aggressive prostate cancer by detecting expression levels of genes, comparing the detected expression levels to a threshold for each prostate cancer gene to determine a positive indication, identifying the patient by the number of positive indications and treating if the diagnosis correlates to aggressive prostate cancer. However, the relationship between the gene expression levels and aggressive (or non-aggressive) prostate cancer is a law of nature, as indicated in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. 66, 71 (2012) (MPEP 2106.04(b)). Furthermore, comparing the detected expression levels to a threshold and comparing the number of genes positive for prostate cancer are abstract ideas because they can occur entirely within the mind. Likewise, identifying the patient as having or likely to have aggressive or non-aggressive prostate cancer is an abstract idea because it can occur entirely within the mind. The use of recursive partitioning to predict aggressiveness or determine a gene threshold score is an abstract idea because recursive partitioning is a mathematical concept. Likewise, the limitation of two daughter nodes is an abstract idea and mathematical concept because it indicates a binary split of data, binning it.
The next step involves determining if there are any steps or elements that integrate the JE’s into a practical application.  In the instant situation, the step of “detecting expression levels” (claim 1) and “determining a number of positive indications” are mere data gathering steps. Likewise “utilizing a defined aggressive phenotype” or utilizing a defined non-aggressive phenotype using recursive partitioning is mere data gathering, as the step is directed to determining a number of positive indications (claim 1). Likewise, “obtaining a biological 
Regarding claim 1, the recitation of treating the patient with an appropriate therapeutic regimen if the diagnosis correlates to aggressive or non-aggressive prostate cancer does not integrate the claim into a practical application. As broadly written, the claim does not have instructions to apply any particular therapy. The claim currently recites “if the diagnosis of the patient correlates …”, which is a conditional limitation, so the application does not integrate a therapeutic regimen. Additionally, claim 1 does not require the patient to be identified as having or likely to have aggressive prostate cancer, and the claim does not indicate that such identification recited in part c is synonymous with “diagnosis of the patient” correlating “to aggressive prostate cancer”. 

The claims are then analyzed to determine if they recite an element or step that are sufficiently more than the judicial exception.  In the instant situation, detecting expression levels and determining a number of indications by measuring are so generally recited as to be mere data gathering. The claims do not include any particular reagents that amount to significantly more 
The use of recursive partitioning to predict aggressiveness or determine a gene threshold score is an abstract idea because recursive partitioning is a mathematical concept. Likewise, the limitation of two daughter nodes is an abstract idea and mathematical concept because it indicates a binary split of data, binning it. The requirement of at least 30% of the sample to be in both daughter nodes merely recites a property of the daughter nodes.
Regarding claim 1, the recitation of treating the patient with an appropriate therapeutic regimen if the diagnosis correlates to aggressive or non-aggressive prostate cancer does not recite a step or element significantly more than the judicial exception. As broadly written, the claim does not have instructions to apply any particular therapy. The claim currently recites “if the diagnosis of the patient correlates …”, which is a conditional limitation, so the application does not integrate a therapeutic regimen. Additionally, claim 1 does not require the patient to be identified as having or likely to have aggressive prostate cancer, and the claim does not indicate that such identification recited in part c is synonymous with “diagnosis of the patient” correlating “to aggressive prostate cancer”. 

	Regarding claims 3 and 9-12 the limitation of having either more or fewer positive indications for the cancer driver genes to indicate nonaggressive or aggressive prostate cancer merely informs the practitioner on whom the method is to be used.
	Regarding claim 4, the limitation of a sample as being from a tumor biopsy merely informs the practitioner on whom the method is to be used.
Regarding claim 5, the use of PCR and sequencing are well-understood, routine, and conventional (MPEP 2106.05(d)(II)).
	Regarding claim 7, determining the number of positive indications is mere data gathering and comparing to an expression threshold level is directed towards an abstract idea.
Regarding claims 14 and 15, the limitation of a Gleason score, T2 or T3 disease, and presence of BCR within a timeframe merely informs the practitioner on whom the method is to be used, because these metrics merely describe aggressiveness or non-aggressiveness.

Applicant is reminded that in Mayo, the Court found that “[i]f a law of nature is not patentable, then neither is a process reciting a law of nature, unless that process has additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature itself."  Further "conventional or obvious" "[pre]solution activity" is normally not sufficient to transform an unpatentable law of nature into a patent-eligible application of such a law”.  Flook, 437 U. S., at 590; see also Bilski, 561 U. S., at ___ (slip op., at 14) (“[T]he prohibition against patenting abstract ideas ‘cannot be circumvented by’ . . . adding ‘insignificant post-solution activity’” (quoting Diehr, supra, at 191–192)). The Court Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297).  
It is additionally noted that steps such as “diagnosing”, “predicting”, or “determining” merely recite the natural correlation.  The Supreme Court does acknowledge that it is possible to transform an unpatentable law of nature, but one must do more than simply state the law of nature while adding the words "apply it.” CLS BankInt’l, 134 S.Ct. at 2358; Prometheus, 132 S. Cl, at 1294.  
When viewed as an ordered combination, the claimed limitations are directed to nothing more than the determination that a natural correlation/phenomena and abstract ideas exists.  Any additional element consists of using well understood, routine and conventional activity, and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately.
                Accordingly, it is determined that the instant claims are not directed to patent eligible subject matter.     

Response to Arguments
Applicant's arguments filed 08/18/2021 have been fully considered but they are not persuasive. 

Claim Objections
Claims 1, 3, 10, and 12 were objected to for typographical errors. As the instant claims have been amended to correct the objections, the objections are withdrawn.

35 U.S.C. 112(b)
	Claims 14 and 15 have been amended to recite the phrases “within 3 years of the prior treatment” and “within 5 years of the prior treatment”. Therefore, the 112(b) rejection is moot and is withdrawn.

35 U.S.C. 101
	The response asserts that the claims are not directed to a natural phenomenon but rather to a patent-eligible method of treatment that utilizes it (page 7). The response also asserts that per MPEP 2106.04(d)(2), “One way to demonstrate such integration is when the additional elements apply or use the recited judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition”. Although the MPEP states that an integration apply or use the recited judicial exception to effect a particular treatment or prophylaxis, as recited, the claims do not apply or use the recited judicial exception. Independent claim 1 recites “identifying the patient as having or likely to have aggressive prostate cancer if there are more positive indications” and “treating the patient by surgical removal of the cancer if the diagnosis of the patient correlates to aggressive prostate cancer”. These recitations recite conditional limitations, “if”. As recited, “identifying the patient as having or likely to have aggressive prostate cancer” and “treating the patient by surgical removal of the cancer” are not required by the claim. Additionally, it is noted that “if the diagnosis of the patient correlates to prostate cancer” does 
This rejection can be overcome by amending the claim to remove the conditional language, such as by reciting “(c) identifying the patient as having or likely to have aggressive prostate cancer when there are more positive indications than a gene score threshold; and (d) treating the patient identified in step c by surgical removal of the cancer”.

35 U.S.C. 103
	The rejections of claims 1-5, 7, and 9-12 under 35 USC 103 are withdrawn, as the applicant has amended instant claim 1 to include the limitation that “the daughter nodes require at least 30% of the sample to be in both of the daughter nodes”. The rejections of claims 8, 13, and 16 under 35 U.S.C. 103 are withdrawn as the claims have been cancelled.


Conclusion
Claims 1-5, 7, 9-12, 14-15 are rejected.
Claims 18, 21, and 23 are withdrawn.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL W NIELSEN whose telephone number is (571)272-0511. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/DANIEL W NIELSEN/Examiner, Art Unit 1634                                                                                                                                                                                                        

/JEHANNE S SITTON/Primary Examiner, Art Unit 1634